Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In communications filed on 8/26/2021, claims 1, 3-8, and 10-14 are presented for examination. Claims 1 and 10 are independent.
Amended claim(s): 1, 3, and 10.
Applicants’ arguments, see Applicant Arguments/Remarks filed 8/26/21, with respect to claim(s) rejected under prior art have been fully considered but are unpersuasive. In view of Applicant’s disclosure, proof of authorization is simply a digital certificate (Applicant’s disclosure ¶0027); and an issue transaction of the issuing of the proof of authorization is simply a transaction that is associated with the issued 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Based upon consideration of all the relevant factors with respect to the claim as a whole, claim 10 and dependent claims 11-4 are held to claim software per se, and are therefore rejected as non-statutory subject matter under 35 U.S.C. 101. The rationale for this finding is explained below:

Claims 10-14 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software, per se. The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. In this case, applicant has claimed a "system" in the preamble to the claim without reciting any hardware element in the body of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180019879 A1 (hereinafter ‘Kravitz’).

As regards claim 1, Kravitz (US 20180019879 A1) discloses: A method for the secured processing of a proof of authorization request of a unit requesting a proof of authorization, (Kravitz: Fig. 2A (steps 201-202), ¶34, i.e., the certificate request (i.e., proof of authorization))
wherein the proof of authorization request is contained in a transaction of a blockchain, (Kravitz: Fig. 2A (steps 201-202), ¶31-¶34, i.e., the certificate request (i.e., proof of authorization) is in a transaction on a blockchain)
wherein a registration entity performs a check of a blockchain data structure and of the transaction secured by the blockchain and, (Kravitz: Fig. 2A, ¶31-¶34, ¶45-¶47, i.e., performing a check of the transaction on the blockchain)
in the event of a successful check, forwards the proof of authorization request to a certification entity. (Kravitz: Fig. 2A, ¶31-¶34, ¶45-¶47, i.e., performing a check of the transaction on the blockchain and upon verification responding to the ECA)
wherein the certification entity issues the proof of authorization and supplies the proof of authorization to a 

Claim 10 recite substantially the same features recited in claim 1 above and is rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 3, Kravitz discloses the method as claimed in claim 1, wherein the transaction comprises information compiled by a client and associated with the proof of authorization request, said information is an attribute, an authorization, a role or public cryptographic key and, wherein the public cryptographic key is an identifier or name of a unit requesting the proof of authorization. (Kravitz: Fig. 2A, ¶46)

As regards claim 4, Kravitz discloses the method as claimed in claim 1, wherein the check of the blockchain data structure by the registration entity comprises a verification of a blockchain length or of blocks preceding and following a block to be checked. (Kravitz: Fig. 2A, ¶31-¶34, ¶45-¶47, i.e., 

As regards claim 5, Kravitz discloses the method as claimed in claim 1, wherein the check of the transaction by the registration entity comprises a verification of data in the transaction to determine whether an affiliation with the registration entity or with the certification entity associated with the registration entity is identified. (Kravitz: Fig. 2A, ¶31-¶34, ¶45-¶47, i.e., performing a check of the transaction on the blockchain)

Claim 11 recites substantially the same features recited in claim 5 above and is rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 6, Kravitz discloses the method as claimed in claim 1, wherein a check of the transaction by the registration entity comprises a verification to determine whether, at least on account of a cryptocurrency value offered in the transaction, the issuing of the proof of authorization for the requesting unit is provided by the certification entity. (Kravitz: Fig. 2A, ¶31-¶34, ¶45-¶47, i.e., performing the 

Claim 12 recites substantially the same features recited in claim 6 above and is rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 7, Kravitz discloses the method as claimed in claim 1, wherein, in the proof of authorization request, a request is made to issue a digital certificate or a security token with a defined assignment of a subject to a cryptographic key or to issue a revocation of a digital certificate or revocation of a security token with a defined assignment of a subject to a cryptographic key. (Kravitz: Fig. 2A, ¶7-¶9, ¶31-¶34, ¶45-¶47, i.e., request to receive or revoke tokens/certificate)

As regards claim 8, Kravitz discloses the method as claimed in claim 1, wherein the registration entity takes further transactions, in wherein said further transactions with details of third parties for the trustworthiness of a requesting unit, into account in the check of the transaction. (Kravitz: Fig. 2A, ¶7-¶9, ¶31-¶34, ¶45-¶47, i.e., TCA performing the checks)

Claim 14 recites substantially the same features recited in claim 8 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 13, Kravitz discloses the registration entity as claimed in claim 10, furthermore suitable for generating an extension, which confirms blockchain-based processing of the proof of authorization request, and for forwarding the extension to the certification entity for inclusion in an issued proof of authorization. (Kravitz: Fig. 2A, ¶7-¶9, ¶31-¶34, ¶38, ¶45-¶47, i.e., issuing additional data such as counter field i.e., extension, along with token to be included along with the issued token)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SYED A ZAIDI/Primary Examiner, Art Unit 2432